Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-19, 21-25, 28-30 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Covington (US 20020128988).
18. A fuel dispensing system, comprising:
a controller (735-740) configured to identify an operation (dispenser control) that is to be performed by at least one of a plurality of fuel dispensers configured to be in electronic communication with one another (Covington, Fig. 8-9, par. 52, 55: “Each of the CPU controllers 735-740 also connects to the IP-based network, providing inter-connectivity between any one of the dispenser controllers and any one or more of the fuel dispensers. With appropriate addressing, any of the CPU controllers can thus communicate with and control any dispenser or combination of dispensers”) 
determine whether only one of the plurality of fuel dispensers is to perform the operation or whether two or more of the plurality of fuel dispensers are to perform the operation (Covington, Fig. 8, par. 52, 55, 27-28),
in response to determining that only one of the fuel dispensers is to perform the operation, cause the one of the fuel dispensers to perform the operation, and in response to determining that two or more of the fuel dispensers are to perform the operation at the same time, coordinate timing of the performance of the operation by the two of more fuel dispensers (Covington, Fig. 8-9, par. 52, 55, 27-28: a controller can control a combination of dispensers).
19.18, further comprising a central controller (745, Fig. 8-9) configured to be in electronic communication with each of the plurality of fuel dispensers during normal operation of the fuel dispensers and to be out of electronic communication with the fuel dispensers during abnormal operation of the fuel dispensers; wherein the causing and the coordinating is configured to occur regardless of whether the fuel dispensers are in normal operation or are in abnormal operation (Covington, par. 52-54: even if a controller controlling a combination of dispensers fails causing abnormal operation, the Host Server 745 may reroute the IP signaling from any other controller to the dispensers associated with the failed controller) 
21.18, wherein determining whether only one of the plurality of fuel dispensers is to perform the operation or whether two or more of the plurality of fuel dispensers are to perform the operation includes identifying which of the plurality of fuel dispensers have been pre-identified as being required to perform coordinated operations with the one of the plurality fuel dispensers (Covington, par. 54: “each of the CPU controllers may be associated with a particular fuel dispenser”, implying only one dispenser associated with corresponding controller is required to perform the dispensing; also, if a dispenser is selected by the customer, the particular is pre-identified to perform the dispensing, not another) 
22.18, wherein determining whether only one of the plurality of fuel dispensers is to perform the operation or whether two or more of the plurality of fuel dispensers are to perform the operation includes evaluating current operational conditions of the fuel dispensers (i.e. whether card payments are being received at the dispensers; Covington, par. 9-10, 25, 27-28, 46, 53)
23.18, wherein determining whether only one of the plurality of fuel dispensers is to perform the operation or whether two or more of the plurality of fuel dispensers are to perform the operation includes identifying which one or more of the plurality of fuel dispensers are idle and selecting the one or more idle fuel dispensers to perform the operation (i.e. when idle and no card/ payment activity, the dispenser can be assigned to perform the fuel transaction when a customer comes).  
24.18, wherein identifying that the operation is to be performed at only one of the fuel dispensers includes one of the controller receiving an input signal at only one of the fuel dispensers, receiving input from a sensor, and receiving a request from one of the plurality of fuel dispensers (Covington, par. 5, 27-28, 53, 56: each dispenser has reader as sensor to receive card input/payment and forms a request for authorization) 
25.18, wherein coordinating the timing includes attempting to perform the operation at the only one of the fuel dispensers and subsequently attempting to perform the operation at another one of the plurality of fuel dispensers (Covington, par. 52-58: if a first controller fails to send an authorization/command to the pump for dispensation, an idle controller that can be the first controller is assigned to control another dispenser. Furthermore, since the controller has the ability to control multiple dispensers, it can also authorize a first pump for a first customer, and subsequently authorize a second pump for a second customer if the second customer makes a request after the first)   
28.18, further comprising the plurality of fuel dispensers; wherein the at least one of the plurality of fuel dispensers is configured to receive a request from another one of the plurality of the fuel dispensers; and the request is a request that the at least one of the plurality of fuel dispensers perform the operation (Covington, par. 46, 52, 55, a CPU controller in each dispenser can control any or a combination of dispensers)
29.18, further comprising the plurality of fuel dispensers; wherein the at least one of the plurality of fuel dispensers is configured to receive a user command; and the identifying of the operation is based at least in part on the user command (Covington, par. 5, 27-28: card/payment received at the pump is a request by a user to dispense fuel).  
30.18, wherein the controller is configured to provide a message to each of the plurality of fuel dispensers that is in active operation, wherein the message contains the identified operation; after the providing of the message to each of the plurality of fuel dispensers that is in active operation, 
determine whether one or more of the plurality of fuel dispensers has not been provided the message; and provide the network message to the one or more of the plurality of fuel dispensers determined to have not been provided the message (Covington, Fig. 8-9, par. 52-54, 55-58: controller/server knows which controllers in which dispensers being active to receive a command; thus when a dispenser does not receive the message including card authorization because its associated controller fails, an idle controller is assigned).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington (US 20020128988)
Covington teaches
11. A fuel dispensing system, comprising: 
a network hub (130) configured to be in electronic communication with a plurality of fuel dispensers via a first communication link (Fig. 1); and 
a controller (i.e. site controller 140, server 640, 745, or a CPU controller in a dispenser), the controller being configured to be in electronic communication with a remote network (150) via a second communication link (Fig. 1), the controller being configured to coordinate operation of the plurality of fuel dispensers by transmitting messages to and receiving messages from the plurality of fuel dispensers via the network hub and the first communication link (par. 5, 27-29, 45, 48: site controller controls gasoline dispensers, card authorization, transaction capture,…; in other words, the site controller identifies and directs an operation to be performed by the dispenser by directing the fuel dispensation when payment card is authorized), the first communication link being configured to allow the fuel dispensers to communicate with one another regardless of whether an error has occurred preventing communication between the controller and the plurality of fuel dispensers via the network hub (Covington, Fig. 1-2, par. 23, 36-37: when site controller is detected failure causing an error in communication between the controller and the plurality of fuel dispensers via the network hub, central controller 165 configures a virtual spare controller 171 to act as a replacement site controller)
Covington further discloses other embodiments in which dispensers with or without integrated controller can communicate to each other such that a controller can control a dispenser or multiple dispensers with or without a central controller server via a network (Figs. 6-9, par. 46, 52-58).  In the Fig. 6 embodiment, the internal controllers are connected to the host server for authorization, and various functions (par. 48).  In the Fig. 9 embodiment, a connection to the host server from the controllers can be configured but is not needed since the customer membership information and card file are stored locally such that controllers can authorize transactions independently, which can be then later downloaded to the server (par. 8, 56-58).
Covington is silent to the embodiment in Fig. 1 such that first communication link being configured to allow the fuel dispensers to communicate with one another regardless of whether an error has occurred with the network hub preventing communication between the controller and the plurality of fuel dispensers via the network hub
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Covington such that the dispensers, i.e. in Figs. 1, 6, or 9, that are connected to controllers that can authorize independently using local membership and card file stored in local memory so that they can authorize transactions independently regardless of whether an error has occurred with the network hub preventing the communication between controller and controllers via the first communication link and later download to the server when the connection is back on.
13.11, wherein the network hub is external to the fuel dispensers, and the controller is external to the fuel dispensers (Covington, Fig. 1).  
14.11, further comprising the plurality of fuel dispensers (Covington, Fig. 1). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington (US 20020128988) in view of Moore (US 7,254,463)
Re claim 12.11, Covington teaches embodiments in which each dispenser comprises a CPU controller (Fig. 6, par. 46), each dispenser is communicated to each other via IP-based network 730 and can be controlled by any of the networked CPU controllers 735-740 (Fig. 8)
Covington is silent to with respect to Fig. 1 embodiment, wherein the network hub is configured to be removed from being in electronic communication with each of the plurality of fuel dispensers, and at least one additional fuel dispenser is configured to added to the system to be in electronic communication with the network hub and the other fuel dispensers via the first communication link, the added at least one additional fuel dispenser becoming part of the plurality of fuel dispensers without interrupting communication to or from the controller via the second communication link and without interrupting communication between the network hub and the plurality of dispensers via the first communication link 
Moore teaches a dispensing system in which each dispenser comprises a controller 92a which can become a site controller for performing administrative tasks including fueling authorization. Moore, c7-8 lines 60-33.  Moore further teaches that “the fuel dispenser containing the computer with the site controller software may be coupled to the other fuel dispensers by a local area network, with routers or software or firmware router-like components controlling flow of data”, which is similar to Covington’s arrangement in Fig. 1. Id. The network link in Moore includes multiple routers, firmware router-like components for controlling flow of data. Id. 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Covington and Moore such that each dispenser comprises an IP-based controller which can become a site controller for performing administrative tasks and for controlling other dispensers such that when an IP-based dispenser is to be added, the dispenser’s address can be added to the router/hub by updating the router/hub with the address prior to recycling the power by temporarily removing the router/hub.  The recycling of power to program and recognizing the IP address is well known in the art.  It would have also been obvious before the effective filing date of the claimed invention that based on possible failures of site equipment as taught in Covington/Moore, which would have been obvious to also include the router/hub, a redundant one should be configured to take the functions of the removed router/hub, thereby minimizing disruption in service.
15. A fuel dispensing method, comprising:
coordinating operation of a plurality of fuel dispensers by a controller 140 transmitting messages to and receiving messages from the plurality of fuel dispensers via a network hub 140 that electronically communicates with the plurality of fuel dispensers via a first communication link (Fig. 1, line extending from controller 140 through hub 130 and to adapter 120); and
communicating data between the controller 140 and a remote network 150 via a second communication link (Fig. 1-2);
wherein the plurality of fuel dispensers are each in electronic communication with one another via the first communication link 
(Covington is silent to the dispensers communicate with each other via the first communication link; and 
the first communication link allows the fuel dispensers to communicate with one another regardless of whether an error has occurred preventing communication between the controller and the plurality of fuel dispensers via the network hub.
Moore teaches a dispensing system in which each of plurality of dispensers comprises a controller 92a in computer 75 which can become a site controller for performing administrative tasks including fueling authorization. Moore, c7-8 lines 60-33.  Moore further teaches that “the fuel dispenser containing the computer with the site controller software may be coupled to the other fuel dispensers by a local area network, with routers or software or firmware router-like components controlling flow of data”, which is similar to Covington’s arrangement in Fig. 1. Id. The network link in Moore includes multiple routers, firmware router-like components for controlling flow of data. Id. 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Covington and Moore such that each dispenser comprises an IP-based controller which can become a site controller for performing administrative tasks and for controlling other dispensers 
such that when an IP-based dispenser is to be added, the dispenser’s address can be added to the router/hub by updating the router/hub with the address prior to recycling the power by temporarily removing the router/hub in case its IP address is not automatically recognized.  The recycling of power to program and recognizing the IP address is well known in the art.  It would have also been obvious before the effective filing date of the claimed invention that based on possible failures of site equipment as taught in Covington/Moore, which would have been obvious to also include the router/hub, a redundant one should be configured to take the functions of the removed router/hub, thereby minimizing disruption in service.
It is noted that besides Moore’s teachings, Covington’s teachings regarding other embodiments associated with Fig. 6-9, par. 46, 52-58 as discussed above in claim 11 can also be found to be obvious over the limitations)
16.15, wherein the plurality of fuel dispensers are each configured to be removed from being in electronic communication with the network hub, and at least one additional fuel dispenser is configured to added to the system to be in electronic communication with the network hub and the other fuel dispensers via the first communication link, the added at least one additional fuel dispenser becoming part of the plurality of fuel dispensers without interrupting communication to or from the controller via the second communication link and without interrupting communication between the network hub and the plurality of dispensers via the first communication link (see discussion regarding claims above; it would have also been obvious before the effective filing date of the claimed invention that  that dispensers can be removed without disruption of service)
17.15, wherein the network hub is external to the fuel dispensers (Covington, Fig. 1),
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington (US 20020128988) in view of McCall (US 6,321,984)
Re claim 20.19, with respect to “further comprising the plurality of fuel dispensers; wherein when the fuel dispensers are in abnormal operation, the fuel dispensers are configured to electronically communicate with one another using a local communication link that is not routed through the central controller; and when the fuel dispensers are in normal operation, the fuel dispensers are configured to electronically communicate with one another using the local communication link and are configured to electronically communicate with one another using a second communication link that is routed through the central controller”,
Covington teaches “Each of the site components (and any others that may be present), communicate directly or indirectly with on-site primary controller 140 and each other though hub 130” and controllers can be internal to the dispensers which can be incorporated to embodiments of Figs. 8-9; par. 29, 46; 
Covington also teaches POS terminal 125, 126 in embodiment of Fig. 1, for performing card authorization, can be considered as a central controller.  
Covington is unclear the central POS terminal can control the pump dispensation.  
McCall teaches POS terminal 30 with an internal controller 34 is known to authorize sale and control dispensers with internal controller 26.  McCall, Fig. 1, c3-4 lines 38-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Covington and McCall to allow an attended POS terminal to control the pump independently by connecting the terminal’s controllers to the dispensers’ internal controllers via the hub.
Thus, the combined teachings would result in a configuration such that during normal operation, the central POS controller 125 with an attendant can perform card authorization and fuel dispensation. In an abnormal operation such that when the POS controller with the attendant is not available, the dispensers can perform fueling without having to connect to a central controller; Covington, par. 58.
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington (US 20020128988) in view of Smith (US 20030041330) 
Re claim 26.18, Covington is silent to further comprising a sensor configured to capture image data; wherein the controller is configured to receive the image data; and the identifying of the operation is based at least in part on the received image data.  
 Smith teaches each dispenser comprises a camera 22 or camcorder as sensor that records and detect possible non-payment drive-offs (Smith, par. 97, 125).  The drive-off detection is done by detecting the movement of customer vehicle by the video camera at the fueling station and the detection is then reported to the POS facility 20 acting as a site controller for perform operations including triggering an authorization, controlling system 16, management tasks, and directing the camcorder at the dispenser to download video recorded segment (Smith, par. 41, 60, 83, 91, 127).
Smith teaches that the controller 40 integrated with or remote from the dispenser is configured to control the camera for drive-off detection such that when receiving the images, it identifies at least a function of transmitting the images to the POS facility for possibly alerting the police (par. 138, 130).  Smith teaches that 
 “[0125] It should be apparent that the detection of a drive-off event may be made in any suitable manner, encompassing automated detectors, manual detection, or a combination thereof. For example, the video surveillance camera could detect movement of the customer vehicle and report this development to POS facility 20”.
As evident from Smith’s teachings, the video surveillance camera could detect movement of the customer vehicle that is driven off without seeing the customer paying for fuel and then report this incident to the POS.  Thus, the controller is configured identify an operation of reporting the images or the detected drive-off incident to the POS upon receiving the images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Smith so that each dispenser can detect a possible drive-off, which is then reported to a site controller for managing the situation including raising an alarm and reporting to police, thereby minimizing theft and loss of revenue.
Re claim 27.26, wherein the image data received from the sensor is indicative of one of a possible drive-off without payment for fuel dispensed by the at least one of the plurality of fuel dispensers, and a fuel leak (see discussion regarding claims above.)
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues Covington does not anticipate claim 11.  However, as discussed above, the combined teachings of Covington can be found obvious over the claim.
Applicant argues that Covington fails to disclose claim 18 reciting “identify an operation that is to be performed by at least one of a plurality of fuel dispensers configured to be in electronic communication with one another”. Applicant further argues that since a controller cannot "determine whether only one of the plurality of fuel dispensers is to perform the operation or whether two or more of the plurality of fuel dispensers are to perform the operation"
However, Covington discloses
“each of the fuel dispensers includes a Signal Converter (SC) 720-725 that converts the Active Current Loop and RS-422/485 controlled transmitter circuits utilized for the D-Link and I-Link signaling into an Internet Protocol (IP)-based protocol such as Transaction Control Protocol/lntemet Protocol (TCP/IP). Each of the dispensers then connects directly to an IP-based, connectionless packet data network 730. Each of the CPU controllers 735-740 also connects to the IP-based network providing inter-connectivity between any one of the dispenser controllers and any one or more of the fuel dispensers. With appropriate addressing, any of the CPU controllers can thus communicate with and control any dispenser or combination of dispensers” (Covington, par. 52).
As can be seen, the dispensers are connected to each other and to the controllers 735-740 via a IP-based network, which allows any of the controllers determine which dispenser(s) is/are to perform the fueling dispensation (Fig. 8-9). It is noted that in Covington, a controller is a “is a PC or other computing facility that includes operational software and data storage capabilities in order to be able to manage site operations. Site operations may include not only fuel dispensing but related peripheral services as well, such as a robotic car wash” (par. 28).  The controlling of the dispensers by the controller is done by the controller providing at least an authorization signal to the dispensers (par. 27-28).
Applicant argues that 
There simply is no "central controller configured to be in electronic communication with each of the plurality of fuel dispensers during normal operation of the fuel dispensers and to be out of electronic communication with the fuel dispensers during abnormal operation of the fuel dispensers," as required by claim 19
However, Covington discloses that
[0054] In this embodiment, the CPU controllers may be unassigned until a customer begins a fueling transaction. At that time, an idle controller is assigned to the customer's fuel dispenser. Alternatively, each of the CPU controllers may be associated with a particular fuel dispenser, and the interconnectivity of the IP-based network 730 may be utilized to switch controllers only if a controller fails. If any CPU controller fails, the Host Server 745 may reroute the IP signaling from any other controller to the dispenser associated with the failed controller. The controller software in each CPU controller is capable of controlling one or all of the dispensers simultaneously. Therefore, multiple redundancy is provided through multiple on-site backup controllers.
As can be seen, in an abnormal condition such as the at least one of the dispensers fail to communicate with the host, the “software in each CPU controller is capable of controlling one or all of the dispensers simultaneously”
Applicant argues that 
even assuming in arguendo that a fuel dispenser can perform dispensing as alleged in the Office Action, such performance has nothing to do with whether a plurality of fuel dispensers having been pre-identified as being required to perform coordinated operations with the one of the plurality fuel dispensers, much less the identifying recited in claim 21.
However, as discussed above, Covington teaches that each CPU controller can be associated with a respective dispenser and can also control other dispensers at the same time benefited from the IP-based connectivity.  Thus the CPU controller that is associated with the respective dispenser is interpreted to pre-identify the respective dispenser to perform the dispensation.  This respective dispenser is part of the coordination by the controller in controller other dispensers since the controller has the ability to control multiple dispensers.
Applicant argues that Covington does not teach claim 25.
However, per Covington’s teachings, a first controller can attempt to control a first dispenser and if the first controller fails to send an authorization/command to the pump for dispensation due the dispenser failure, an idle controller that can be the first controller is assigned to control another dispenser.  Furthermore, since the controller has the ability to control multiple dispensers, it can also authorize a first pump for a first customer, and subsequently authorize a second pump for a second customer if the second customer makes a request after the first.
Applicant argues, per claim 15, that 
However, as shown below in Figure 1 of Covington, if the line from the hub 130 toward the fuel dispensers 115, 116 (via an ICR interface 118 and a dispenser interface 120) was completely removed as proposed in the Office Action by modifying Covington in view of Moore, the fuel dispensers 115, 116 would lose all communication with everything else at the fueling facility 110. Id. at p. 8-9. The fuel dispensers 115, 116 would not be able to function to "allow[] purchasers to make payment for the fuel" as required in Covington, or perform any other functions that an on-site primary controller 140 requires of the fuel dispensers 115, 116 for the fuel dispensers 115, 116 to properly function. Covington, para. [0027].
It is respectfully submitted that the previous office action did not propose a complete removal of the line from the hub to the dispensers. It was proposed that temporary removal by recycling power so that a dispenser with site controller can be added in case its IP address is not automatically recognized.  According to Moore, even if the site controller 140 in Covington fails to communicate to the dispensers via the link, another controller in the dispenser can take over the task of being a site controller seen in Moore’s teachings reproduced below.
In the instance where a computer containing site controller software or firmware fails, a redundant site controller in another computer 79 may be provided to "pick up" the site control functions, or a more limited control may be effected by assigning a one of the computers in the fuel dispensers to take over the role of the site controller until repairs can be made. Alternately, the computers in each of modules 20 of such an autonomous system may be of sufficient capacity so that any of them may act as a site controller, with networking and arbitration software allowing any of them to connect to the Internet as needed. Here, a device as simple as a wireless gateway-type device incorporated in one or more of modules 20 may allow any of the fuel dispensers to connect simultaneously to the Internet over a single telephone line for required functions (Moore, c8 lines 18-32)
Furthermore, limitations “whether an error has occurred preventing communication between the controller and the plurality of fuel dispensers via the network hub” can be interpreted as the failure starting from the site controller in Covington (Fig. 1) to the hub/router 130.  This could mean bad connection between the controller 140 and router 130 or it could mean the hub having a bad port preventing data from the controller to go through.  Thus when Covington and Moore are combined, even if a site controller fails to communicate to the dispensers via the link, another controller can take over the task of being a site controller and communicate with other dispensers.
It is noted that besides Moore’s teachings, Covington’s teachings regarding other embodiments associated with Fig. 6-9, par. 46, 52-58 as discussed above in claim 11 can also be found to be obvious over the limitations.
Applicant argues that there is no teaching that dispensers 70 is in electronic communication with any pump controller 75.
However, Moore teaches that integral site controller 92a is embodied as software or firmware in a one of computers 75, in order to allow the pump or pumps to operate autonomously without 65 a human attendant (Moore, c7 lines 63-66).  Thus the pumps and their controllers are in electronic communication with each other in an autonomous manner as opposed to Applicant’s allegations.
Applicant argues, with respect to claims 26-27, that 
Smith is completely silent as to a controller identifying an operation that is to be performed by at least one of a plurality of fuel dispensers based at least in part on image data. No operation is performed based on the recorded images in Smith, so no such identifying is necessary and, consequently, is not disclosed by Smith. Instead, the POS facility simply receives recorded images for report production at the POS facility.
However, Smith teaches that the controller 40 integrated with or remote from the dispenser is configured to control the camera for drive-off detection such that when receiving the images, it identifies at least a function of transmitting the images to the POS facility for possibly alerting the police (par. 138, 130).  Smith teaches that 
 “[0125] It should be apparent that the detection of a drive-off event may be made in any suitable manner, encompassing automated detectors, manual detection, or a combination thereof. For example, the video surveillance camera could detect movement of the customer vehicle and report this development to POS facility 20”.
As evident from Smith’s teachings, the video surveillance camera could detect movement of the customer vehicle that is driven off without seeing the customer paying for fuel and then report this incident to the POS.  Thus, the controller is configured identify an operation of reporting the images or the detected drive-off incident to the POS upon receiving the images.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887